Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method of making sustained release tamsulosin hydrochloride pellet comprising preparing and extruding a mixture of tamsulosin hydrochloride, hydroxypropyl methylcellulose, an acrylic enteric polymer and two insoluble diluents, molding the mixture into granules; spheronizing the granules at an rpm from 600-800 for 10-45 minutes resulting in dry pellets, where the tamsulosin HCl is present from 0.07-0.5%, the HPMC is present 1-7%, the acrylic enteric polymer is present from 3-20% and the two insoluble diluents are present from 70-95.9% where the diluents are microcrystalline cellulose and talc.  The closets prior art is drawn to Wang et al (CN 103585112) which discloses the formulation and preparation of sustained release tamsulosin HCl pellets. The core pellets are extruded and spheronized at a desired speed and time where the extruded pellet have cores comprising the tamsulosin, microcrystalline cellulose, HPMC and an enteric polymer.  The prior art discloses talc in the eventual coating, but not present in the core of the pellet.  The instant specification compares a dosage form with all components present in the core save for talc, and the resulting pellet, even extruded and spheronized the same way, results in inferior sustained release profile and inconsistent size distribution.  The talc in the core, provides more consistent shape, size and sustained release profile for the pellets. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618